Pfeifer, J.,
dissenting. I am thankful that the enactment of R.C. 2967.13(B) limits the scope of this decision. Under the statute, a parole officer may conduct a warrantless search of a parolee or his property if the officer has reasonable grounds to believe that the parolee is not abiding by the law or complying with the terms of his parole.
R.C. 2967.131(B) strikes a reasonable middle ground between random searches and searches made only upon probable cause. The statute recognizes the protections the Fourth Amendment gives to all citizens as well as the necessity of placing some restriction upon a parolee’s freedom. This court should have done the same.